Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00128-CV

                                         Maria COLUNGA,
                                             Appellant

                                                  v.

                       OUR LADY GUADALUPE CATHOLIC CHURCH,
                                     Appellee

                   From the 229th Judicial District Court, Jim Hogg County, Texas
                                     Trial Court No. CC12-110
                            Honorable Ana Lisa Garza, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 12, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P. 42.1(d) (absent

agreement of the parties, costs are taxed against appellant).

                                                   PER CURIAM